 

 

IN THE UNITED STATES DISTRICT COURT — | U.S. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS NORTHERN Meer 5 OF TEXAS

AMARILLO DIVISION —
MAY 1 13 ser |

 

UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT CONRT.
Loan s IL i
Plaintiff, § pay |
§
V. § 2:20-CR-83-Z-BR-(6)
§
CHRISTINA ELIZABETH GRIEGO §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 26, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Christina Elizabeth Griego filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Christina Elizabeth Griego was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Christina Elizabeth Griego; and ADJUDGES Defendant Christina Elizabeth Griego guilty
of Count One of the Second Superseding Indictment in violation of 18 U.S.C. § 1955. Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, May /Y, 2021. a

MATVHEW J. KACSMARYK
UNIYED STATES DISTRICT JUDGE

 
